Citation Nr: 1136587	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee or left knee disability.

2.  Entitlement to an initial compensable rating for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from October 1975 to November 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO, among other things, denied the Veteran's claim for service connection for a bilateral knee disability and granted the claim of service connection for hearing loss in the right ear, assigning an initial noncompensable rating from June 13, 2003.  

The Board remanded the case in May 2009 and again in September 2010 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain private and VA treatment records, provide the Veteran with VA examination, and then re-adjudicate the claims.  The AOJ attempted to conduct the required development and provided the Veteran with a supplemental statement of the case (SSOC) in July 2011, in which the AOJ again denied the claims.

As the appeal of the Veteran's claim for an initial compensable rating for hearing loss in the right ear emanates from his disagreement with the initial noncompensable rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims of service connection for a knee disability and for entitlement to an initial compensable rating for hearing loss in the right ear.

As noted in the Introduction above, the Board remanded the Veteran's claim in September 2010 for the agency of original jurisdiction (AOJ) to obtain both VA and private treatment records and provide the Veteran with VA examination.  The Board acknowledges that in October 2010, the AOJ sent a notice letter requesting information concerning the identified treatment records as directed by the Board in the September 2010 remand.  However, that letter was returned to the AOJ as undeliverable.  In addition, other letters were sent-to a different address-informing him of VA examinations, which were scheduled for November 2010.  The Veteran did not report for the November 2010 VA examinations.  The AOJ subsequently sent the Veteran a supplemental statement of the case (SSOC) in July 2011 again denying the claims in part due to the Veteran's failure to report to the November 2010 VA examinations.  This SSOC was sent to yet a third address.  The Veteran responded in August 2011 with a letter indicating that he never received either the October 2010 notice letter or the letters informing him of the scheduled VA examinations.  In addition, the Veteran's representative pointed out in a September 2011 informal hearing presentation that the address to which the scheduling notices were sent does not, in fact, exist.  There is no indication in the record that the October 2010 Veterans Claims Assistance Act of 2000 (VCAA) notice letter, or the subsequent VA examination scheduling notices, were ever sent to the Veteran at his proper address, which was used for the July 2011 SSOC.  

The Veteran is entitled as a matter of law to compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. at 271.  Therefore, the Board finds that the AOJ must, on remand, conduct the development identified in the September 2010 remand and specified below.  The VCAA and its implementing regulations require VA to provide specific assistance to claimants regarding records of VA or private treatment the Veteran has obtained.  Accordingly, the case must be remanded in order to fulfill the development set forth in the previous remand. 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record to be obtained.  The letter must be sent to the Veteran's address as listed on the July 2011 SSOC, unless a more recent address has been provided by the Veteran, and must specifically seek to clarify where the Veteran underwent arthroscopic surgery on his knees.  The letter must also invite the Veteran to submit any pertinent evidence in his possession and explain the type of evidence that is his ultimate responsibility to submit.  Authorization to obtain private records should be obtained as necessary.  

2.  The agency of original jurisdiction (AOJ) must obtain, from any private or VA facility identified by the Veteran, any available medical records, including those pertaining to surgeries on his right and left knees.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) as regards requesting records.  Any other sources of treatment records identified by the Veteran must also be contacted.  All records and/or responses received must be associated with the claims file.

3.  After securing all available records, the Veteran must be scheduled for VA examinations and advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).  Notice of the scheduling of the VA examinations must be sent to the Veteran's address of record, as used in the July 2011 SSOC, unless a more recent address has been provided by the Veteran. 

Orthopedic Examination-The Veteran must be scheduled for orthopedic examination of his knees.  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner.  The examiner must elicit the Veteran's history regarding the identified disabilities.  Following a clinical evaluation of the Veteran, including radiological examination, and a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed knee disability is related to the Veteran's period of military service.  The examiner must specifically address the contentions relating his claimed disabilities to his multiple parachute jumps in service, as well as his 2008 and 2009 arthroscopic knee surgeries.  The examiner must set forth all examination findings, along with the complete rationale for the opinions expressed.  Opinions should be provided with respect to each knee.

Audiological Examination-The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2010).  The examiner must provide a full description of all functional deficits caused by any right ear hearing loss.  See Martinak, 21 Vet. App. at 455.  If no such deficits are found, this should be explained.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

